Citation Nr: 1715421	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  13-05 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from February 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).


FINDING OF FACT

The Veteran has met the threshold percentage requirements and the evidence indicates he is unable to maintain any form of substantially gainful employment consistent with his education and occupational background as a result of his service-connected PTSD.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim for entitlement to a TDIU.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2016) before the Board decides the claim.

Legal Criteria

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

TDIU may be assigned when the schedular rating for service-connected disabilities is less than 100 percent when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, it is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran is only service-connected for his posttraumatic stress disorder (PTSD), which was evaluated as 70 percent disabling in September 2009.  As such, the Veteran has satisfied the schedular criteria for a TDIU under 38 C.F.R. § 4.16 throughout the pendency of the claim.

After consideration, and resolving all reasonable doubt in favor of the Veteran, the Board finds the service-connected PTSD has rendered the Veteran unable to maintain substantially gainful employment consistent with his education and occupational background throughout the period on appeal.  The Veteran has a high school education and his most recent job since leaving service was as a laborer for a construction company.  This type of job involves some measure of motivation, the ability to adapt to stressful circumstances, social aptitude, and occupational reliability.

Throughout the appeal period the Veteran has received outpatient psychiatric treatment for his PTSD at the Viera outpatient clinic in Orlando, Florida.  The record reveals the Veteran has participated in group counseling sessions since 2009, but has not received individual counseling for his PTSD.  Treatment notes from October to December 2009 show the Veteran was attending group therapy to treat his PTSD as well as his alcohol and cocaine dependence.  The Veteran participated well during the sessions and his goals were to work on alcohol and substance dependence coping techniques, as well as coping techniques to deal with other PTSD symptoms.  Several treatment notes indicate the Veteran was homeless since 2004, then he lived in group housing as part of a Veterans' program, and then lived with family and took care of his parents.  The progress notes reveal a flux in the Veteran's housing situation, as well as taking care of his parents exacerbated his PTSD symptoms.
 
The Veteran underwent two VA examinations to assess his PTSD in August 2009 and July 2010.  The same examiner performed both examinations and reviewed the Veteran's c-file and medical records.  In both examination reports, the examiner noted the Veteran's PTSD diagnosis, as well as other physical conditions for which he is not service connected.  The examiner additionally noted the Veteran was taking citalopram and trazadone to treat his PTSD symptoms.  At both examinations, the Veteran reported familial relationships but denied romantic or social relationships outside of his group therapy.  Likewise, he denied any activities or hobbies, and reported limiting his schedule to attending group therapy, spending time with family, reading, and watching television.  The examiner noted, in both examinations, the Veteran was dressed appropriately, had clear speech, appropriate affect, and was oriented.  However, both examination reports indicate the Veteran was easily distracted, could not perform serial 7 exercises, and could not spell a word forward and backward.  He also appeared to be fatigued, restless, preoccupied with other thoughts, and paranoid.   The examiner concluded in both examinations the Veteran's PTSD caused deficiencies in his judgement, thinking, family relations, work, and mood. 

During the August 2009 examination, the examiner noted the Veteran's history of incarceration for cocaine possession.  The Veteran reported his therapy helped him stay clean and sober but also reported he stopped taking one of the medications to treat his mood.  He also reported he was married for 10 years and had three children, but he divorced in 1983 due to his drug use and subsequent arrest.  At the time of that examination, the Veteran reported he had been homeless since 2004 but had been living in the WinnVet program for 11 months.  In this regard, he reported he was having problems dealing with his stress and tolerating people, including some of his roommates.  The Veteran presented the following psychologically significant symptoms: anxious mood, crying while describing his time in service, depressed and fearful mood, restless psychomotor activity, paranoia, intrusive thoughts and memories, feelings of uselessness, sleep disturbance, nightmares, auditory hallucinations, mildly impaired memory, irritability, concentration problems, hypervigilance, exaggerated startle response, anxiety, substance abuse, and depression.  The examiner concluded there was functional impact due to the PTSD symptoms, and noted the alcohol and drug abuse were likely secondary to his PTSD. 

At the July 2010 examination the Veteran continued to present the above-noted symptoms.  Additionally, he presented symptoms of social detachment and isolation, lacking a sense of purpose, restricted range of affect, fatigued appearance, slightly scattered thought process, and dysphoric mood.  

Despite noting all of the above, the examiner concluded in both examinations that the Veteran's PTSD did not preclude him from employment.  However, the examiner did not provide any indication of the types of employment the Veteran would be expected to obtain and maintain in light of his numerous functional impairments and noted reduced productivity.  In sum, the examiner's opinions failed to consider his psychiatric impairments, educational experiences, and occupational background.  The examiner has noted abundant psychiatric manifestations that would impair the Veteran's ability to work, as he has clear impairments with social and work environments, as well as with productivity and reliability.  Additionally, the Veteran would also experience difficulties in any position as a result of his decreased mood, motivation, and concentration, as well as his hypervigilance and exaggerated startle response.  

The Board is satisfied that the service-connected PTSD has been so severe throughout the period of the claim as to render the Veteran unable to maintain any form of substantially gainful employment consistent with his limited education and occupational background.  Accordingly, a TDIU is warranted.







ORDER

Entitlement to a TDIU is granted throughout the period of the claim, subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


